Citation Nr: 0530434
Decision Date: 11/14/05	Archive Date: 01/12/06


DOCKET NO. 04-24373                         DATE NOV 14 2005


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

,
Whether a November 1950 Board of Veterans' Appeals (Board) decision contained
clear and unmistakable error (CUE) in failing to grant service connection for
bilateral hearing loss.

REPRESENTATION

Appellant represented by: B. J. Cook, Attorney-at-Law

ATTORNEY FOR THE BOARD

J  Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1943 to May 1946.

This matter comes before the Board based upon the veteran's CUE motion as to the Board decision of November 1950, which denied entitlement to service connection for bilateral hearing loss. The veteran requested and was granted an advance of his appeal on the docket. The case is now ready for appellate review.

Historically, it should be noted that the veteran filed his initial claim for service connection for hearing loss in 1949, several years after he was separated from service. That claim was denied by the RO and, in November 1950, that denial was affirmed by the Board. Over the ensuing decades, the veteran continued to press his claim for service connection for bilateral hearing loss, and those claims were denied by the RO and by the Board in 1950 and 1954. The Board found that the veteran had failed to submit new and material evidence sufficient to reopen a claim for service connection for bilateral hearing loss in 1990 and again in 1996.

The 1996 decision was overturned upon appellate review by the US Court of Appeals for Veterans Claims (Court). Following Board remand for additional evidentiary development in 1999, the Board issued a decision in December 2002 which allowed this claim specifically on the basis that hearing loss to a compensable degree had been sufficiently demonstrated in the year following the veteran's separation from service in accordance with the law and regulation governing entitlement to presumptive service connection for "organic diseases of the nervous system" as contemplated by 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307,3.309 (2005). Following this allowance, the RO issued a February 2000 rating decision which implemented the Board's allowance, granting the veteran a 100 percent evaluation for bilateral hearing loss based upon his essential deafness in each ear, and made the allowance effective to April 1991, because this was the date of first correspondence submitted by the veteran following the most recent BVA denial in June 1990, which specifically raised the issue of service connection for hearing loss. The veteran disagreed with the established

- 2 


effective date, arguing that the allowance should be effective to the date of his initial claim in 1949, and the RO denied an earlier effective date. The Board confirmed and continued the April 1991 effective date in an October 2001 decision, and the veteran's appeals to both the Court and the US Court of Appeals for the Federal Circuit (Circuit) affirmed the Board's denial. The veteran, through his representative, now seeks to collaterally attack the initial November 1950 Board decision denying service connection for bilateral hearing loss based on an allegation of clear and unmistakable error.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appeal has been requested or obtained.

2. When the veteran filed his initia1 claim for service connection for bilateral hearing loss in 1949, several years after service separation, there was no clinical evidence or diagnosis of hearing loss in the service medical records, and although hearing loss disability was shown to have been manifest in the years after service separation, the veteran did not submit any competent clinical evidence which in any way reasonably related this hearing loss to any incident, injury or disease of active military service.

3. The November 1950 Board decision which denied service connection for hearing loss was a reasonable exercise of rating judgment; the correct facts known at the time were considered, and the then extant statutory and regulatory provisions were correctly applied.

- 3 


CONCLUSION OF LAW

The November 1950 Board decision denying service connection for bilateral hearing loss was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation: In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), the US court of Appeals for Veterans Claims (Court) held that VCAA was not applicable to motions alleging CUE in decisions of the Board. Motions for CUE in prior Board decisions must by law be decided based upon consideration of the evidence on file at the time of that decision, and the applicable laws and regulations in effect at the time of that decision. As the Board decision under collateral attack in this appeal was issued in November 1950, it is unclear what, if any, additional or new evidence might fairly and properly be considered in deciding the veteran's current CUE motion. The Board notes that the veteran in this appeal is represented by private counsel who presented her argument to the Board in a June 2004 statement which recites applicable laws and regulations and case authority. Counsel and the veteran were offered the opportunity of submitting any additional evidence they might have and, in July 2004, counsel submitted a statement indicating that she had nothing further to submit on the CUE claim.

As noted above, the moving party has challenged the Board's November 1950 decision on the grounds of CUE. See 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400, 20.1403 (2005); VAOPGCPREC 01-98. Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to a precedential opinion of VA General Counsel, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.
VAOPGCPREC 1-98; 38 C.F.R. § 20.1400.

- 4


The statute and implementing regulation provide that a decision by the Board is subject to revision on the grounds of CUE. If evidence establishes the error, the prior decision shall be reversed or revised. A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion, or upon motion of the claimant. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice. See 38 C.F.R. §§ 20.1400-20.1411. Pursuant to 38 C.F.R. § 20. 1404(b), the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. Non-specific allegations of failure to follow regulations, or failure to give due process, or any other general, non-specific allegations of error are insufficient to satisfy the specificity requirements.

Pursuant to 38 C.F.R. § 20.1403, clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions existent at the time were incorrectly applied. Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made. See Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); Fuga v. Brown, 6 Vet. App. 40 (1993); Luallen v. Brown, 8 Vet. App. 92 (1995).

An implementing regulation also provides examples of situations that are not clear and unmistakable error. A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision is not CUE. VA's failure to fulfill the duty to assist is not CUE. A disagreement as to how the facts were weighed or evaluated is not CUE. Finally, CUE does not include the otherwise correct application of a

- 5 


statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F .R. § 20.1403(e).

Analysis: In November 1950, the Board denied entitlement to service connection for bilateral hearing loss. The decision itself noted and discussed relevant service medical record entries, affidavits and statements from private physicians and lay witnesses and VA examination reports. The decision clearly notes that the veteran became symptomatic several months after he entered service, when it was reported that his ears had run in civilian life one year ago. The Board concluded that the record clearly and unmistakably established the preservice existence of some unidentified ear disability. The Board also noted that the record did not show that after the veteran's ear problem became symptomatic early during service, that it became necessary for treatment during the remaining period of the veteran's service, and hearing was shown to be 15/15 bilaterally with no discernible ear abnormalities identified at service separation. There was no competent evidence revealing that the preservice ear condition was aggravated or permanently increased in severity during service. The Board found insufficient evidence to warrant an award of service connection for hearing loss.

In more detail, the evidence on file at the time of that Board decision showed that the veteran was treated for earaches on several occasions in 1944 where he reported that the left ear had run about a year prior to service. The diagnosis was otalgia, left, traumatic, but no decrease in hearing acuity was found. Examination at service separation in May 1946 noted no apparent disability of either ear, and hearing acuity was found to be entirely normal.

Other evidence on file at the time of this Board decision Included three lay statements from service buddies from 1949 and 1950 which corroborated the veteran's report of suffering earaches during service and which state that he was hard of hearing while in service. An August" 1949 letter from Dr. Farinacci stated that he had treated the veteran since June 1946 for a progressively worsening ear condition. A July 1950 letter from this same physician noted that he had treated the veteran since June 1946, at which time the veteran had a 30 percent loss of hearing.

- 6 


This doctor reported that reexamination in 1948 showed no improvement in hearing. A September 1949 letter from Dr. Segall stated that he saw the veteran in September 1947, and that the veteran's complaints included ringing in ears, left more than right, with a reduction in hearing. Diagnostic testing was positive and whispered voice was heard on the right at a 3- foot distance and on the left at a 1foot distance. A July 1949 statement from Dr. lmmerwahr stated that the veteran suffered from bilateral chronic middle ear infection and his hearing was much impaired.

During a VA medical examination for hospital admission in August 1949, the veteran reported chronic draining for the three previous years and continued decreased hearing. The examiner noted that the veteran heard certain sounds easily, but the audiograms revealed marked loss. The discrepancy was attributed to simulation, and the conclusion was that no disease was found. A special VA hearing examination in April 1950 diagnosed deafness, partial, chronic, bilateral, cause undetermined.

The laws and regulations governing awards of service connection for diseases and injuries related to service were essentially the same in 1950 as they are today, with respect to basic requirements of chronicity of symptomatology. Service connection was and is warranted for diseases or injuries incurred or aggravated in line of duty during active military service,

The specifically alleged error by the veteran's representative is that the Board in 1950 failed to apply the applicable presumption of service connection for "organic diseases of the nervous system" which resulted in disability to a degree of 10 percent or more in the first year following a veteran's separation from service. Today, that presumption arises from 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.
§§ 3.307,3.309. The version of Title 38, Code of Federal Regulations in effect from December 1948 through the time of the Board decision at issue in November 1950 included the identical language which exists at present at what was then 38 C.F.R. § 3.86. That is, one of the individually enumerated chronic diseases which would be considered for service connection if shown to have become manifest to a compensable degree within the year following a veteran's service

- 7 


separation was, at the time of the Board decision in November 1950, "organic diseases of the nervous system."

The problem with this line of reasoning, however, is that this language was not in November 1950 or many years thereafter interpreted by VA in general and the Board specifically as including sensorineural hearing loss. Over the ensuing decades, there was a medical difference of opinion as to whether "perceptive" hearing loss was caused by damage to the cochlea (injury), or whether it resulted from damage to the neurological ear system (disease). During these decades, the etiology of "perceptive" hearing loss was clearly not a matter of medical certainty.

In this regard, it is noteworthy that the Court in Cromley v. Brown, 7 Vet. App. 376, 378 (1995) wrote that ("[W]e take this opportunity to note that hearing loss is not and was not in 1978 a chronic disease entitled to any presumption of service connection despite VA's practice, for no reason that this Court can discern, of treating hearing loss as entitled to a presumptive period. "); see also Godfrey v. Derwinski, 2 Vet. App. 532, 354 (1992) ("[N]either hearing loss nor vision loss is a
chronic disease entitled to any presumption of service connection	").

In pressing her claim for CUE, the representative has argued that because VA has considered and granted presumptive service connection to some veterans for hearing loss, it was thus obligated to provide the same consideration for the veteran in this case. Indeed, the Board did consider this provision of the regulations as the sole basis for its allowance of service connection for bilateral hearing loss in the decision issued in February 2000. It should be noted, however, that that decision granted an allowance of service connection for bilateral hearing loss only based upon an equipoise of the evidence of record, in light of the fact that the only competent clinical opinion on file at the time from VA examination in October 1999 was clearly against a finding of any causal connection between the veteran's longstanding bilateral hearing loss, and any incident, injury or disease or active military service. That is, service connection for bilateral hearing loss for the veteran was simply not supported on a direct basis, and could only be allowed by reliance upon the presumption applicable to "organic diseases of the nervous system." It is also noteworthy that that February 2000 Board decision clearly could

- 8 

not be based upon competent audiometric examination demonstrating that the veteran actually met the criteria for a compensable evaluation in the year following service, but instead based this allowance upon Dr. Farinacci's estimation that the veteran simply had a 30 percent loss of hearing in the year following service.

The Board decision issued in November 1950 was not clearly and unmistakably
erroneous based upon its failure to apply an applicable regulation authorizing
service connection for organic diseases of the nervous system, as including a sensorineural hearing loss, because although 38 C.F.R. § 3.86 was in effect at the time of the November 1950 Board decision, no one in VA either at the regional office level or at the Board was at the time interpreting that regulation as including and being applicable to a sensorineural hearing loss. In this regard, it is entirely noteworthy that some 45 years after that Board decision in 1995, the Court itself. directly criticized this Board practice stating that hearing loss was not at present or in 1978 a chronic disease entitled to any presumption of service connection, despite VA's practice.

It was apparently this verbiage in the Cromley decision in 1995 which resulted in an August 1995 request by the VA Undersecretary of Benefits to the VA Undersecretary of Health to provide a clinical opinion as to whether "current medical knowledge supports a determination that high frequency sensorineural hearing loss is an organic disease of the nervous system." The resultant clinical opinion reported a clear split in the medical community with some supporting the conclusion that such hearing loss could be ascribed as an organic disease of the nervous system, and those which clearly did not. It was subsequently determined, based upon longstanding directives that V A liberally interpret regulations in a manner benefiting veterans, that the decision was reached that sensorineural hearing loss should be treated as an organic disease of the nervous system consistent with the laws and regulations governing entitlement to service connection on a presumptive basis, but such stated policy was not issued until late 1995.

Although 38 C.F.R. § 3.86 included a presumption for chronic diseases, Including organic diseases of the nervous system, at the time of the Board's November 1950 decision, the Board can nowhere find any evidence that VA considered organic

- 9 


diseases of the nervous system to include sensorineural hearing loss. The representative has argued that procedures gratuitously provided by the Secretary must be provided to all similarly situated VA claimants, but she provided no authority for the proposition that a liberally interpreted regulation must be interpreted in a similar manner decades prior to change in interpretation. Indeed, quite to the contrary, the governing regulation on what constitutes CUE specifically provides that clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1403(e).

There is simply no evidence which shows or tends to show that 38 C.F.R. § 3.68 was considered as authorizing presumptive service connection for sensorineural hearing loss manifested to a compensable degree in the year following a veteran's service separation at the time of either the November 1950 or the subsequent December 1954 Board decisions, each of which was issued on the merits. The June 1990 Board decision was not issued on the merits, but rather more narrowly found that the veteran had failed to submit new and material evidence sufficient to reopen his previously denied claims for service connection for bilateral hearing loss.

Under all the facts and circumstances surrounding the current claim of CUE, the Board does not find that the November 1950 decision was clearly and unmistakably erroneous based upon a failure to properly apply the correct law to the known facts. The fact that a governing regulation, which existed at the time of the November 1950 Board decision was, decades later, interpreted as including sensorineural hearing loss disability, does not entitle the veteran in this case to a finding of clear and unmistakable error in that earlier Board decision, or a resulting earlier effective date for the award of service connection for that disorder.

Although not specifically raised by the representative in her motion for CUE, the Board would also comment on the alternate theory for CUE which might be presented by the evidence; that the veteran was entitled to service connection for bilateral hearing loss in November 1950 on a direct incurrence theory, exclusive of any argument with respect to presumptive service connection. The evidence on file

- 10 


in November 1950 showed that the veteran had chronic earaches for a period of time during service but did not show that the veteran complained of or was diagnosed for any form of hearing loss at any time during service, including at service separation. Hearing loss disability was not clearly documented until after the veteran was separated from service and there was no competent evidence on file at that time which clearly related then-current hearing loss disability to any incident, injury or disease of active military service. Today, of course, it would have been incumbent upon VA to have referred this evidence to an expert for the production of a competent clinical opinion. However, the present-day duties to assist were not in effect in 1950 and a failure in the duty to assist cannot be CUE as a matter oflaw. See 38 U.S.C.A. § 20.1403(d)(2).

It was not until October 1999, that the veteran and his claims folder were referred to an expert for an examination, review and the production of an opinion. This report of examination thoroughly discusses and describes the somewhat confusing and inconsistent clinical findings which had historically been reported for the veteran. The historical evidence also shows that the veteran did not attain total deafness of both ears until the late 1970's or early 1980's. This medical opinion clearly pointed out the pivotal fact that it is well accepted in medicine that noise-induced hearing loss is immediate in nature and that acoustic trauma does hot result in a continuing loss of hearing acuity over a period of years unless there is continued exposure to excessive noise. Accordingly, this physician concluded that the veteran's present-day bilateral deafness could not reasonably attributed to his service experience of acoustic trauma. This examiner noted that the audiometric testing done three years after the veteran's separation did not show a typical noise-induced hearing loss. It also noted that in 1953, a private physician made a diagnosis of "otosclerosis", a disease that is genetic and not caused by trauma. The evidence on file and before the Board in November 1950 did not demonstrate by equipoise or better that the veteran had a current hearing loss which was attributable to some incident, injury or disease of active military service.

The only clinical opinion on file from October 1999, some 49 years after that initial Board decision, also concluded that the evidence did not show that the veteran's current bilateral deafness was attributable to any incident, injury or disease of active

- 11 


service. The only basis for the Board's allowance of the veteran's claim for service connection for bilateral hearing loss in February 2000 was with reference to presumptive service connection for organic diseases of the nervous system manifested to a compensable degree within the first year following service, and this allowance was made despite the October 1999 VA examination which was negative to the veteran's claim.

Although laws governing entitlement to service connection for chronic diseases on a presumptive basis were in effect at the time of the Board's November 1950 decision, they were not interpreted as including sensorineural hearing loss at the time or for many years thereafter. The appellant's CUE claim is based entirely upon the argument that a change in interpretation of a governing regulation should be retroactively applied decades before that interpretation was ever made is without merit. The Board's November 1950 decision with respect to the veteran's claim for service connection for bilateral hearing loss clearly considered the applicable laws and regulations and all of the facts known at the time. The Board can find no error of fact or of law in that decision or any subsequent decision prior to the established effective date for the veteran's award of service connection for bilateral hearing loss with a 100 percent evaluation of April 25, 1991.

ORDER

The motion for revision of the November 1950 Board decision on the grounds of CUE is denied.

Veterans Law Judge, Board of Veterans' Appeals

- 12 




